       Case 1:19-cv-10944-LAK-RWL Document 26 Filed 03/22/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           
--------------------------------------------------------------------- X

JAMARL MALIK TOWNSEND,                                                    STIPULATION AND ORDER
                                                                          CONCERNING PROTOCOL
                                                          Plaintiff,      FOR CONDUCTING
                                                                          REMOTE DEPOSITIONS
                             -against-
                                                                          19-CV-10944 (LAK) (RWL)
CITY OF NEW YORK and POLICE OFFICER U.C.
349,

                                                      Defendants.

--------------------------------------------------------------------- X

                 Plaintiff and Defendants City of New York and Undercover Officer UC # 349

(“UC 349”) jointly stipulate to the following protocol for conducting the depositions by remote

means in the above-captioned action, in light of the COVID-19 pandemic:

                 1.       Depositions shall be conducted remotely using videoconference

technology.

                 2.       The party who noticed the deposition shall arrange the court reporting and

remote deposition service provider, and the parties agree that an employee of said service

provider may attend the remote deposition to troubleshoot any technological issues that may

arise and to administer virtual breakout rooms.

                 3.       The Parties agree that the transcript of the remote deposition may be used

at a trial or hearing to the same extent that an in-person deposition may be used at a trial or

hearing. The Parties agree not to object to the use of the transcript of such deposition on the basis

that the deposition was taken remotely. The Parties reserve all other objections to the use of any

deposition testimony at trial.
      Case 1:19-cv-10944-LAK-RWL Document 26 Filed 03/22/21 Page 2 of 6




               4.      The deponent, court reporter, and counsel for the Parties will each

participate in the videoconference deposition remotely and separately. Each person attending a

deposition shall be visible to all other participants at all times while the deponent is testifying on

the record (with the exception of UC 349, pursuant to the Stipulation of Confidentiality and

Protective Order Regarding Deposition of Undercover Officer), their statements shall be audible

to all participants, and they should each strive to ensure their environment is free from noise and

distractions. The use of virtual backgrounds is not permitted.

               5.      Consistent with Local Rule 30.4, no counsel shall initiate a private

conference, including through text message, electronic mail, or the chat feature in the

videoconferencing system, with the deponent while a question is pending. For purposes of

determining whether a privilege should be asserted, the deponent and his/her attorney can request

a break.

               6.      During breaks in the deposition, the Parties may use the breakout room

feature provided by the service provider, which simulates a live breakout room through

videoconference. Conversations in the breakout rooms shall not be recorded. The breakout

rooms shall be established by the service provider prior to the deposition and be controlled by the

service provider.

               7.      Remote depositions shall be recorded by stenographic means consistent

with the requirements of Rule 30(b)(3), but given the COVID-19 pandemic, the court reporter

will not be physically present with the individual whose deposition is being taken. The Parties

agree not to challenge the validity of any oath administered by the court reporter, even if the

court reporter is not a notary public in the state where the deponent resides.




                                                -2-
       Case 1:19-cv-10944-LAK-RWL Document 26 Filed 03/22/21 Page 3 of 6




                8.      The court reporter, or an officer as defined under Rule 28 of the Federal

Rules of Civil Procedure, will stenographically record the testimony, and the court reporter’s

transcript shall constitute the official record.

                9.       The Parties agree that the court reporter is an “Officer” as defined by Rule

28(a)(2) and shall be permitted to administer the oath to the witness via the videoconference.

                10.     The party who noticed the deposition shall be responsible for procuring a

written transcript of the remote deposition. A copy of the transcript can be provided to the

deponent as required under Rule 30(e).

                11.     The Party who noticed the deposition shall provide the court reporting and

remote deposition service provider with a copy of this Stipulation and Order at least twenty-four

hours in advance of the deposition.

                12.     The parties agree that, to the extent the deposition is to be video-recorded

for use at trial, a videographer may remotely attend the deposition to video record the deposition.

The videographer shall be sworn in by the court reporters to record all the proceedings

accurately, completely and in confidence. Prior notice consistent with Rule 30(b) must be timely

served in advance of the deposition. The noticing party bears the video-recording costs.

                13.     At the beginning of the deposition, consistent with Rule 30(b)(5)(A) of the

Federal Rules of Civil Procedure, the service provider employee responsible for administering a

video-recorded deposition shall “begin the deposition with an on-the-record statement that

includes: (i) the officer’s name and company affiliation; (ii) the date, time, and place of the

deposition; (iii) the deponent’s name; (iv) the officer’s administration of the oath or affirmation

to the deponent; and (v) the identity of all person’s present.”




                                                   -3-
      Case 1:19-cv-10944-LAK-RWL Document 26 Filed 03/22/21 Page 4 of 6




               14.     At the beginning of each segment of the deposition, consistent with Rule

30(b)(5)(B) of the Federal Rules of Civil Procedure, the service provider employee responsible

for a video-recorded deposition shall begin that segment of the remote deposition by reciting (i)

the officer’s name and business address; (ii) the date, time, and place of the deposition; and (iii)

the deponent’s name.

               15.     The Parties agree to work collaboratively and in good faith with the

service provider to assess each deponent’s technological abilities and to troubleshoot any issues.

The Parties also agree to work collaboratively to address and troubleshoot technological issues

that arise during a deposition and make such provisions as are reasonable under the

circumstances to address such issues. This provision shall not be interpreted to compel any Party

to proceed with a deposition where the deponent cannot hear or understand the other participants,

or where the participants cannot hear or understand the deponent.

               16.     The deponent shall endeavor to have technology sufficient to appear for a

video-conference deposition (e.g., a webcam and computer with audio), and bandwidth sufficient

to sustain the remote deposition. Counsel for the deponent shall consult with the deponent prior

to the deposition to ensure that the deponent has the required technology. If not, counsel for the

deponent shall endeavor to supply the required technology to the deponent prior to the

deposition.

               17.     The Parties agree that this Stipulation and Order applies to remote

depositions of non-parties under Rule 45 of the Federal Rules of Civil Procedure and shall work

in a collaborative manner in attempting to schedule remote depositions of non-parties. The Party

noticing any third-party deposition shall provide this Stipulation and Order to counsel for any

non-party under Rule 45 in a reasonable time before the date of the deposition.



                                               -4-
       Case 1:19-cv-10944-LAK-RWL Document 26 Filed 03/22/21 Page 5 of 6




               18.     The Parties agree that any of the following methods for administering

exhibits may be employed during a remote deposition, or a combination of one or more methods:

(i) Counsel may choose to send a compressed .zip file of the documents that may be used during

the deposition via electronic mail to the deponent, the deponent’s counsel, and the court reporter.

Counsel for the deponent and the court reporter shall confirm receipt of the .zip file by electronic

mail to counsel taking the deposition. The .zip file shall be password protected, and counsel

taking the deposition shall supply the password via electronic mail immediately prior to the

commencement of the deposition; or (ii) counsel may introduce exhibits electronically during the

deposition by using the service provider’s document-sharing technology, using the screen-

sharing technology or providing downloadable documents using the chat feature within the

video-conferencing platform, or by sending the exhibit to the deponent and all individuals on the

record, and the court reporter, via electronic mail.

               19.     This Stipulation and Order shall be binding upon the parties immediately

upon signature and shall be submitted to the Court for entry as an Order.

               20.     The terms of this Stipulation and Order shall be binding upon all current

and future parties to this Action and their attorney(s).

               21.     This Stipulation and Order may be executed in counterparts, and when

each party has signed and delivered at least one such counterpart, each counterpart shall be

deemed an original, and, when taken together with other signed counterparts, shall constitute one

Stipulation and Order, which shall be binding upon and effective as to all Parties. The facsimile,

scanned or electronic signatures of the signatories shall be deemed the “original” for the purpose

of signing this Stipulation and Order.




                                                -5-
     Case 1:19-cv-10944-LAK-RWL Document 26 Filed 03/22/21 Page 6 of 6




Dated: New York, New York
       March 18, 2021

        Alexis Padilla                   JAMES E. JOHNSON
        Plaintiff’s Counsel              Corporation Counsel of the
        The Law Office of Alexis G.       City of New York
        Padilla                          Attorney for Defendants City of New York
        290 Howard Avenue                and UC 349
        Brooklyn, NY 11233               100 Church Street
                                         New York, New York 10007
          /S/Alexis G. Padilla, Esq.
        _______________________          /s/ Inna Shapovalova____
          Alexis Padilla                     Inna Shapovalova


                                         SO ORDERED:


                                         __________________________________
                                         HON. ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

                                                  0DUFK
                                         Dated: ____________________, 2021




                                       -6-
